                  Case 20-12456-JTD                Doc 706         Filed 12/11/20           Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 693


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
             Case 20-12456-JTD        Doc 706    Filed 12/11/20    Page 2 of 4




2. On December 9, 2020, I caused to be served the “Second Monthly Fee Statement for CR3
   Partners, LLC for the Period from from November 1, 2020 Through November 30, 2020,”
   dated December 9, 2020, to which was attached the “Notice of Second Monthly Fee
   Statement for CR3 Partners, LLC for the Period From November 1, 2020 Through November
   30, 2020,” dated December 9, 2020, [Docket No. 693], by causing true and correct copies to
   be delivered via electronic email to the parties listed on the annexed Exhibit A.



                                                              /s/ Angharad Bowdler
                                                              Angharad Bowdler

Sworn to before me this
10th day of December, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 706   Filed 12/11/20   Page 3 of 4




                    Exhibit A
             Case 20-12456-JTD   Doc 706      Filed 12/11/20   Page 4 of 4
                           RTI HOLDING COMPANY, LLC,
                                 Case No. 20-12456
                                 Fee Notice Parties

Name                             EMAIL ADDRESS
ADAM C. ROGOFF, ROBERT T.        arogoff@kramerlevin.com ; rschmidt@kramerlevin.com;
SCHMIDT, JENNIFER R. SHARRET     jsharret@kramerlevin.com
G. DAVID DEAN,
JUSTIN R. ALBERTO,               ddean@coleschotz.com; jalberto@coleschotz.com;
ANDREW J. ROTH-MOORE             aroth-moore@coleschotz.com
JAMES E. O’NEILL, ESQ,
MALHAR S. PAGAY                  joneill@pszjlaw.com; mpagay@pszjlaw.com
JUSTIN RAWLINS                   justinrawlins@paulhastings.com
LINDA RICHENDERFER, ESQ.,        Linda.Richenderfer@usdoj.gov
SEAN A. O'NEAL                   soneal@cgsh.com
SHAWN LEDERMAN                   slederman@rubytuesday.com




                                     Page 1 of 1
